COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-197-CV

IN RE PHILIP KNIGHT, INDIVIDUALLY                                    RELATOR
AND AS EXECUTOR OF THE ESTATE
OF PAUL A. KNIGHT, DECEASED


                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                     PER CURIAM


PANEL B: MCCOY, GARDNER, and WALKER, JJ.

DELIVERED: June 12, 2008




  1
      … See T EX. R. A PP. P. 47.4.